Cooley, J.
The relator seeks in this proceeding to compel the city treasurer of Ishpeming to pay over the moneys collected by him for county ta^es for the year 1881. The respondent declines to make payment, and for justification asserts that the county treasurer collected for the previous year an equal or larger sum for taxes assessed upon the liquor traffic in the city of Ishpeming, which it was 1ns duty *2454o pay into the city treasury, but which he wrongfully withheld.
There seems to be ho dispute that the late county treasurer did collect liquor taxes to which the city of Ishpeming is entitled, to an amount exceeding the county tax which the respondent withholds. It is intimated, but not proved, that he applied the moneys to county purposes, but it is conceded that he never accounted to the county, and was a de_ faulter to a large amount. The important question now is whether, when the county treasurer collects liquor taxes, they are to be considered as received by the county, so as to render the county liable in case of loss or embezzlement.
The levy of the liquor tax is for the benefit of the respective municipalities. The county treasurer is to receive them from such persons as will voluntarily pay at his office, (Public Acts 1877, p. 234, § 7,) and is to issue to the sheriff a warrant for collection from delinquents. Ibid. p. 235, § 8. The sheriff makes return of his collections to the county treasurer. Ibid. p. 236, § 11. The statute then provides ■that “ All moneys collected by any treasurer under the provisions of this act, except the fees and percentage herein allowed to him as compensation, which may be retained by such treasurer as his fees, shall be by him placed to the credit of ■ the contingent fund of the township, village, or city from which the same was collected, and the same shall be by such township, village, or city [¡applied as other contingent funds.” Public Acts, 1875, p. 278, § 13.
It is manifest from these provisions that the county treasurer in collecting and accounting for the taxes upon the liquor traffic is acting as the agent of the municipalities and not of the county. The moneys do not go into the -county treasury, but constitute a separate fund with which the county has nothing whatever to do, which would be in no particular and to no extent under the control of the board of supervisors, or of any other county officer or authority. The treasurer accounts directly to the municipalities, and any use of the moneys for county purposes would be a misappropriation. This being so it is clear that the respondent *246fails to excuse Ms failure to pay over the county tax for tbe last year. A demand against the county treasurer arising out of Ms failure in his duty to the city cannot be offset against any unquestioned and indisputable claim of the county. The county does not guaranty the integrity of its officers, and is not legally bound to answer for their misconduct.
The writ must issue as prayed.
The other Justices concurred.